Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, 3, 14, 15, 16 all positively recite the ICD and electrodes implanted in the body thereby positively reciting the human body. Applicant should change the language to be functional, either “configured to” or “adapted to” implanted in the body (e.g. anterior mediastinum).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ghanem et al. US 7,496,408.
	Ghanem et al teach ICD (fig. 1) having an ICD 11 to be implanted in a patient, a defibrillation lead 28, configured to deliver a defibrillation shock. A pacing lead 26 having a distal portion having one or more electrodes 14, 16, 18, 20 capable of being implanted in a posterior side of a sternum column 9 lines 15-19 and providing pacing pulses to the heart. The ICD is capable of proving defibrillation pulse using the defibrillation lead. 
For claim 2, the device is capable of providing ATP, anti-bradycardia pacing and post shock pacing (Column 10 lines 42 to 57).
For claim 3, the pacing lead is capable of being placed under the sternum and thus capable of being placed in the anterior mediastinum. 
For claims 9-12, the sensing electrodes on the pacing leads detect ventricular arrhythmias (i.e. tachycardia and fibrillation) and which is analyzed to provide the treatments such an anti-tachycardia pacing. From column 4 lines 15-19 either lead can have both sensing and pacing functions as well as defibrillation functions.
For claim 13, the pacing lead is capable of providing pacing to the atrium.
For claim 14, the defibrillation lead is capable of being implanted in the anterior mediastinum. .

For claim 16 see ICD 10, first lead 24, second lead 28, wherein the sensing electrodes 14, 16, 18 and 20 on the second lead are capable of sensing  tachycardia and provide treatment column 10 lines 43-57.
 For claim 17 the first lead 28 is a defibrillation lead capable of delivering defibrillation shocks.
For claim 18 electrodes 14, 16, 18 and 20 are pacing and sensing electrodes for sensing arrhythmias and delivering therapy.
For claim 19 the system provides anticardia pacing and post-shack pacing pulses.
For claim 20, the first lead is capable of providing defibrillation shocks from the “pace/sense” electrode on the first lead and the second lead is capable of providing anti-tachycardia pacing and post shock pacing. Additional cardioversion/defibrillation electrodes may be placed along the length of either lead including on the second lead column 4 lines 15-20. Thus either lead can be designated lead 1 or lead 2 and either one is capable of being implanted in the anterior mediastinum.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem et al. US7,496,408 in view of Bardy et al. US 6,856,835 in reciting specific pulse widths and voltages that can be found in Bardy  Column 15 lines 40-50 for voltages (claim 8) and pulse times column 16 lines 6-30 claims 4-7. Bardy paces and shocks the heart from a subcutaneous electrode as does Ghanem. Thus the Bardy ranges of voltages and pacing pulse times would have been expected to work for Ghanem to accomplish the same task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792